NUMBERS 13-21-00470-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


KENNETH LEE CHAVEZ,                                                            Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 93rd District Court
                          of Hidalgo County, Texas.


                           ORDER OF ABATEMENT
               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       This cause is before the Court on its own motion. Appellant, Kenneth Lee Chavez,

has filed a notice of appeal with this Court from his convictions in trial court cause number

CR-2382-20-B. The trial court’s certification of the defendant’s right to appeal contained

in the record indicates “Count 1,” and the record does not include a trial court’s
certification of defendant’s right to appeal related to counts two and three. See TEX. R.

APP. P. 25.2(a)(2).

       Therefore, we abate this appeal and remand this cause to the trial court for a

hearing to determine (1) whether the trial court’s certification of appealability relates to all

counts, (2) whether any trial court’s certification of appealability related to count two and

three exist or need to be created, and (3) whether the appellant has the right to appeal

counts two and three. We further direct the trial court to issue findings of fact and

conclusions of law regarding these issues. The trial court shall cause its findings of fact

together with a new or amended certification and any orders, if any, it enters to be

included in a supplemental clerk’s record. The trial court is directed to cause the

supplemental clerk’s record to be filed with the Clerk of this Court within thirty days of the

date of this order.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of June, 2022.




                                               2